        Case 1:17-cv-03014-VEC-OTW Document 108 Filed 10/05/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIAH LOPEZ,

Plaintiff,
                                                                   Civil Action No. 17-cv-3014
        V.                                                         (VEC) (OTW)

CITY OF NEW YORK, NYC DEPT OF                               DECLARATION OF
HOMELESS SERVICES, NYC HUMAN                                CHRISTINE C. QUINN
RESOURCES ADMINISTRATION, PROJECT
RENEWAL INC, QPS SECURITY INC, WIN [NC,
CHRISTINE C. QUINN,

Defendants.


         I, Christine C. Quinn, pursuant to 2$ U.S.C.   §   1746, declare as follows:

         1.       1 am the CEO and President of Women In Need, Inc. (“WIN”). I am also a

member of the board of directors of WIN. In that capacity, I have been actively and personally

involved in WIN’s operations. I submit this declaration in support of my and WIN’s Motion to

Dismiss the Second Amended Complaint.

         2.       Prior to my current roles at WIN, I served as a Councilwoman in the New York

City Council from 1999 to 2013, including seven years as the first female Speaker.

         3.       I am an active supporter of the LGBTQ community. In 2002, as a City

Councilwoman, I helped pass Local Law 3, which protects transgender individuals from

discrimination.

        4.        WIN is a nonprofit corporation and the largest provider of shelter for homeless

families in New York City, serving close to 10,000 homeless women and their children each

year.

         5.       Among the many services WIN offers to its clients, WIN provides transitional and

permanent housing, childcare, health and weilness services, education and vocational training,
      Case 1:17-cv-03014-VEC-OTW Document 108 Filed 10/05/18 Page 2 of 3



and job search assistance to disadvantaged women and their families. WIN manages eleven

residential housing shelters across the City’s five boroughs, as well as apartments throughout the

city (also known as “scatter apartments”) for families. Scatter apartments are designed and

designated for families, not single women.

       6.      One of WIN’s shelters is WIN West, which is located at 341 West 51st Street in

Manhattan. Win West is WIN’s only shelter for individual women, as opposed to families. It

contains approximately seventy beds in a dormitory setup. Win West also offers extensive

mental health services and has trained social workers and medical professionals on site. Win

West welcomes and serves transgender individuals.

       7.      WIN contracts with the New York City Department of Homeless Services

(“DHS”). DHS is responsible for placing homeless women and their families at all WIN

facilities, including Win West. WIN has no influence or control over who DHS sends to its

shelters, nor does WIN have anything to do with which of its shelters any clients are placed. In

other words, DHS tells WIN who our clients are.

       8.      I recall speaking by phone to the Plaintiff, Mariah Lopez, around June 2017 about

her housing situation. I have reviewed the WIN Staff/Resident Complaint form, dated June 7,

2017, attached as Exhibit F to the Declaration of Jill K. Grant, that Ms. Lopez apparently

completed when she went to Win West.

       9.      I have spoken to my staff and have confirmed that Plaintiff went to Win West

around June 7, 2017, met with the Program Director, left after completing the form and did not

return to check in to the facility. I have reviewed Plaintiffs CARES Report, which is the DHS.

wide system for tracking clients, and confirmed that Plaintiff never stayed at Win West or any

other WIN shelter.
 Case 1:17-cv-03014-VEC-OTW Document 108 Filed 10/05/18 Page 3 of 3




         10.   1 declare under penalty of perjury that the foregoing is true and correct.



Dated:         October 4, 2018
               New York, New York




                                                                   Christine C. Quinn
